The petition for rehearing is denied.
One of the grounds principally relied upon by the appellant is that no sufficient description of the property designating in what school district it is located was contained in the tax proceedings, and especially that the map received in evidence is indefinite as to location of the property in question. It is true that it is nowhere indicated upon the map as to whether or not the tract represented by it is located in the city of Pasadena or in the Pasadena city school district.
In addition to what is said upon this point in the opinion filed by this court on the 29th of October, 1924, the following considerations are additional grounds upon which we conclude that the assessment was not invalid by reason of any such defect. The notice of delinquency was headed: "In Pasadena City. Delinquent Tax List." Upon this list appears the following: "Leonida Ducommun, N. R. Hooper  Bros. Sub., Lot 27 $8.00." In the case of Pasadena School Dist. v. City ofPasadena, 166 Cal. 7 [Ann. Cas. 1915B, 1039, 47 L. R. A. (N. S.) 892, 134 P. 985], it was held: "The Pasadena School District embraces all the territory within the limits of the City of Pasadena and a large extent of contiguous territory. The city is a municipal, the school district a quasi municipal, corporation; each is a political governmental agency, and both distinct corporate entities." It follows that since the delinquent tax list located lot 27 *Page 445 
of the N. R. Hooper  Bros. subdivision as in Pasadena city, this amounts to a direct statement that said lot 27 is within the Pasadena school district.
Finlayson, P. J., and Works, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on December 26, 1924.
All the Justices present concurred.